Electronically Filed
                                                         Supreme Court
                                                         SCWC-11-0000667
                                                         19-FEB-2014
                                                         02:21 PM
                            SCWC-11-0000667

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                  vs.

            JOHN WALTON, Petitioner/Defendant-Appellant.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (CAAP-11-0000667; CR. NO. 09-1-0498)

                          ORDER OF CORRECTION
                            (By: Acoba, J.)

            IT IS HEREBY ORDERED that Part II of the majority

opinion filed on February 14, 2014 is corrected as follows:

            On page 80, line 22, “The majority’s belief . . .” is

changed to “The concurring opinion’s belief . . .”

            The Clerk of the Court is directed to take all

necessary steps to notify the publishing agencies of these

changes.

            DATED:   Honolulu, Hawai#i,   February 19, 2014.

                                   /s/ Simeon R. Acoba, Jr.